
	
		I
		111th CONGRESS
		2d Session
		H. R. 5065
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana,
			 Mr. Kirk, Mrs. Bachmann, Mrs.
			 Miller of Michigan, and Mr.
			 Shimkus) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To ensure accountability for United States taxpayers’
		  humanitarian assistance for Palestinian refugees.
	
	
		1.Short titleThis Act may be cited as the
			 UNRWA Humanitarian Accountability
			 Act.
		2.United states
			 contributions to UNRWASection
			 301 of the Foreign Assistance Act of 1961 is amended by striking subsection (c)
			 and inserting the following new subsection:
			
				(c)(1)WithholdingContributions
				by the United States to the United Nations Relief and Works Agency for
				Palestine Refugees in the Near East (UNRWA), to any successor or related
				entity, or to the regular budget of the United Nations for the support of UNRWA
				or a successor entity (through staff positions provided by the United Nations
				Secretariat, or otherwise), may be provided only during a period for which a
				certification described in paragraph (2) is in effect.
					(2)CertificationA
				certification described in this paragraph is a written determination by the
				Secretary of State, based on all information available after diligent inquiry,
				and transmitted to the appropriate congressional committees along with a
				detailed description of the factual basis therefor, that—
						(A)no official, employee, consultant,
				contractor, subcontractor, representative, or affiliate of UNRWA—
							(i)is a member of a Foreign Terrorist
				Organization;
							(ii)has propagated, disseminated, or
				incited anti-American, anti-Israel, or anti-Semitic rhetoric or propaganda;
				or
							(iii)has used any UNRWA resources,
				including publications or Web sites, to propagate or disseminate political
				materials, including political rhetoric regarding the Israeli-Palestinian
				conflict;
							(B)no UNRWA school, hospital, clinic,
				other facility, or other infrastructure or resource is being used by a Foreign
				Terrorist Organization for operations, planning, training, recruitment,
				fundraising, indoctrination, communications, sanctuary, storage of weapons or
				other materials, or any other purposes;
						(C)UNRWA is subject to comprehensive
				financial audits by an internationally recognized third party independent
				auditing firm and has implemented an effective system of vetting and oversight
				to prevent the use, receipt, or diversion of any UNRWA resources by any foreign
				terrorist organization or members thereof;
						(D)no UNRWA-funded school or educational
				institution uses textbooks or other educational materials that propagate or
				disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, propaganda or
				incitement;
						(E)no recipient of UNRWA funds or loans
				is a member of a Foreign Terrorist Organization; and
						(F)UNRWA holds no accounts or other
				affiliations with financial institutions that the United States deems or
				believes to be complicit in money laundering and terror financing.
						(3)DefinitionIn this
				section:
						(A)Foreign terrorist
				organizationThe term Foreign Terrorist Organization
				means an organization designated as a Foreign Terrorist Organization by the
				Secretary of State in accordance with section 219(a) of the Immigration and
				Nationality Act (8 U.S.C. 1189(a)).
						(B)Appropriate congressional
				committeesThe term appropriate congressional
				committees means—
							(i)the Committees on Foreign Affairs,
				Appropriations, and Oversight and Government Reform of the House; and
							(ii)the Committees on Foreign
				Relations, Appropriations, and Homeland Security and Governmental Affairs of
				the Senate.
							(4)Effective Duration of
				CertificationThe certification described in paragraph (2) shall
				be effective for a period of 180 days from the date of transmission to the
				appropriate congressional committees, or until the Secretary receives
				information rendering that certification factually inaccurate, whichever is
				earliest. In the event that a certification becomes ineffective, the Secretary
				shall promptly transmit to the appropriate congressional committees a
				description of any information that precludes the renewal or continuation of
				the certification.
					(5)LimitationDuring a
				period for which a certification described in paragraph (2) is in effect, the
				United States may not contribute to the United Nations Relief and Works Agency
				for Palestine Refugees in the Near East (UNRWA) or a successor entity an annual
				amount—
						(A)greater than the highest annual
				contribution to UNRWA made by a member country of the League of Arab
				States;
						(B)that, as a proportion of the total
				UNRWA budget, exceeds the proportion of the total budget for the United Nations
				High Commissioner for Refugees (UNHCR) paid by the United States; or
						(C)that exceeds 22 percent of the total
				budget of
				UNRWA.
						.
		3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the President and
			 the Secretary of State should lead a high-level diplomatic effort to encourage
			 other responsible nations to withhold contributions to UNRWA, to any successor
			 or related entity, or to the regular budget of the United Nations for the
			 support of UNRWA or a successor entity (through staff positions provided by the
			 United Nations Secretariat, or otherwise) until UNRWA has met the conditions
			 listed in subparagraphs (A) through (F) of section 301(c)(2) of the Foreign
			 Assistance Act of 1961 (as added by section 2 of this Act);
			(2)citizens of
			 recognized states should be removed from UNRWA’s jurisdiction;
			(3)UNRWA’s definition
			 of a Palestine refugee should be changed to that used for a
			 refugee by the Office of the United Nations High Commissioner for Refugees;
			 and
			(4)in order to
			 alleviate the suffering of Palestinian refugees, responsibility for those
			 refugees should be fully transferred to the Office of the United Nations High
			 Commissioner for Refugees.
			
